 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11        JOSHUA A. WILLARD,                     1:17-cv-01425-DAD-GSA-PC

12                      Plaintiff,               ORDER REQUIRING DEFENDANT TO
                                                 NOTIFY COURT WHETHER A SETTLEMENT
13                 v.                            CONFERENCE WOULD BE BENEFICIAL

14        C. WADDLE,                             THIRTY-DAY DEADLINE

15                      Defendant.

16

17
     I.      BACKGROUND
18
             Joshua A. Willard (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19
     with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
20
     original Complaint, which was filed on October 24, 2017, against defendant Lieutenant C.
21
     Waddle, on Plaintiff’s claim for retaliation. (ECF No. 1.)
22
             On October 16, 2018, the Court issued a Discovery and Scheduling Order establishing
23
     deadlines, including a discovery deadline of April 16, 2019, and a dispositive motion filing
24
     deadline of June 16, 2019. (ECF No. 19.) All of the deadlines have now expired and no
25
     dispositive motions are pending.
26
              At this stage of the proceedings the Court ordinarily proceeds to schedule the case for
27
     trial. On June 24, 2019, Plaintiff filed a request for the court to schedule a settlement conference
28
     for this case. (ECF No. 24.)

                                                      1
 1   II.       SETTLEMENT CONFERENCES
 2             The Court is able to refer cases for mediation before a participating United States
 3   Magistrate Judge. Settlement conferences are ordinarily held in person at the Court, or at a prison
 4   in the Eastern District of California. Defendant shall notify the Court whether he believes,
 5   in good faith, that settlement in this case is a possibility, and whether he is interested in having a
 6   settlement conference scheduled by the Court.1
 7             Defendant’s counsel shall also notify the Court whether there are security concerns that
 8   would prohibit scheduling a settlement conference. If security concerns exist, counsel shall
 9   notify the Court whether those concerns can be adequately addressed if Plaintiff is transferred
10   for settlement only and then returned to prison for housing.
11   III.      CONCLUSION
12             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
13   the date of service of this order, Defendant shall file a written response to this order.2
14
     IT IS SO ORDERED.
15

16          Dated:       July 29, 2019                                  /s/ Gary S. Austin
                                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
               1    The parties may wish to discuss the issue by telephone in determining whether they believe settlement
26
     is feasible.
27
             2 The issuance of this order does not guarantee referral for settlement, but the Court will make every

28   reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                                2
